DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2019/0081689 based on provisional application 62/556,554).
Claim 1. 
Yu et al  discloses a method for declaring a radio link failure (RLF) by a radio resource control (RRC) layer of a user equipment (UE), the method comprising:
receiving information on failure of beam recovery, from a lower layer of the UE (paragraph [0032] describes receiving indication of unsuccessful recovery from beam failure);
 receiving at least one out-of-sync (OOS) signal, from the lower layer of the UE (paragraph [0032] describes (OOS indication); and
 when a number of OOS signals which is received after receiving the information on failure of beam recovery satisfies a threshold value, declaring the RLF (paragraph [0032] describes counting a configured number, i.e., a threshold number, of OOS before declaring RLF).  The priority application provides support for this description at page 6. 

Claim 2.
Fig.4 of Yu et al show an embodiment where the RLF is declared when a number of OOS signals which is received before receiving the information on failure of beam recovery satisfies the threshold value.  Note that RLF may be declared without receiving the indication of beam failure recovery.

Claim 3.
Yu et al  discloses  that the RLF is not declared when the number of OOS signals does not satisfy the threshold value.  Because  paragraph [0032] describes counting a configured number, i.e., a threshold number, of OOS before declaring RLF.  Conversely speaking, the RLF is not declared when the number of OOS signals does not satisfy the threshold value.

Claim 4.
Yu et al  discloses  starting a timer (424), wherein the RLF is declared when the number of OOS signals satisfies the threshold value while the timer is running (425).  See Fig.4. 

Claim 5. 
Yu et al  discloses  RLF is declared when information on success of beam recovery is not received from the lower layer of the UE while the timer is running.  See step 425 in Fig.4 “ACCUMULATE #OF OOS REACHES N1  BEFORE T1 EXPIRY.”



Yu et al  discloses  that  the timer is started upon receiving the information on failure of beam recovery.  See step 424 in Fig.4 showing initiating a timer upon unsuccessful recovery from beam failure.

Claim 7.  
Yu et al  discloses  the RLF is declared when a RLF related timer (T1)  is running upon receiving the information on failure of beam recovery.

Claim 8.
Yu et al  discloses  receiving at least one in-sync (IS) signal, from the lower layer of the UE.  See step 411 showing the receiving of an IS indication. 

Claim 9. 
Yu et al  discloses  the RLF is declared when a number of IS signals which is received after receiving the information on failure of beam recovery does not satisfy the threshold value (see step 414).

Claim 10.
Yu et al  discloses  the RLF is declared when a number of IS signals which is received before receiving the information on failure of beam recovery does not satisfy the threshold value.  See steps 414 and 415 in Fig.4 determining the number of IS against a threshold NIS before declaring RLF. 

Claim 11.
Yu et al  discloses  starting a timer (413), and wherein the RLF is declared when a number of IS signals does not satisfy the threshold value while the timer is running (steps 414,  415).

Claim 12.
Yu et al  discloses  stopping the timer (416) when the number of IS signals satisfies the threshold value while the timer is running.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2019/0081689) in view of    (US 2013/0303214).

receiving information on failure of beam recovery, from a lower layer of the UE (paragraph [0032] describes receiving indication of unsuccessful recovery from beam failure);
 receiving at least one out-of-sync (OOS) signal, from the lower layer of the UE (paragraph [0032] describes (OOS indication); and
 when a number of OOS signals which is received after receiving the information on failure of beam recovery satisfies a threshold value, declaring the RLF (paragraph [0032] describes counting a configured number, i.e., a threshold number, of OOS before declaring RLF).  The priority application provides support for this description at page 6. 
Yu et al fails to teach   receiving configuration for triggering the RLF from a base station (BS) in the priority application although it is discloses at paragraph [0036].  Almadi teaches a network entity, i.e., a base station, transmitting a trigger condition for detecting interference to a wireless device.  See paragraph [0050].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to have a base station to transmit conditions of RLF to a UE in the Yu et al’s method for the purpose of setting RLF conditions of a UE by a base station, as taught by Almadi. 
6.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2019/0081689) in view of Wang et al (US 2010/0113008).
Claim 15.	
As discussed in connection with claim 1 above, Yu et al discloses a radio link control method to receive information on failure of beam recovery, from a lower layer of the UE; receive at least one out-of-sync (OOS) signal, from the lower layer of the UE; and when a number of OOS 

Claim 16. 
It is widely known and is a main function of a UE communicating  with at least one of a mobile terminal, a network or autonomous vehicles other than the UE.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632